UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C.20549 Form10-K þ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2008 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number:000-52575 Lightning Gaming, Inc. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 20-8583866 (I.R.S. Employer Identification No.) 106 Chelsea Parkway Boothwyn, PA (Address of principal executive offices) 19061 (Zip Code) Registrant’s telephone number, including area code: (610) 494 Securities registered pursuant to Section12(b) of the Act:None Securities registered pursuant to Section12(g) of the Act: Common stock, par value $0.001 per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesoNoþ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.YesoNoþ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined by Rule12b-2 of the Act). YesoNoþ The aggregate market value of the registrant’s common stock held by non-affiliates of the registrant as of June 30, 2008 was approximately $5,168,000 based on the valuation determined by the board of directors when it set the exercise price of warrants on that date. The number of shares of the registrant’s common stock, par value $0.01, outstanding as of March 15, 2009 was 4,647,474. 1 PARTI Item1. Business. Completion of Acquisition or Disposition of Assets On January 29, 2008, under the Agreement and Plan of Merger dated September 28, 2007 (the “Merger Agreement”), Lightning Gaming, Inc. (formerly known asRed Pearl Acquisition Corp.) (the “Company”) completed a merger (the "Merger") with Lightning Poker. As a result of the Merger, LPI Acquisition Corp. a Pennsylvania corporation and wholly-owned subsidiary of the Company, merged with and into Lightning Poker. Lightning Poker thereby became a wholly owned subsidiary of the Company and each share of common stock of Lightning Poker outstanding immediately prior to the Merger was converted into the right to receive one share of the Company's common stock. As a result, the former stockholders of Lightning Poker received an aggregate of 4,644,785 shares of the Company's common stock. In addition, all of the Company's previously outstanding stock, which was held by Brian D. Haveson, was canceled with no obligation on the Company's part for the payment of any consideration. Consequently, the Merger resulted in the former stockholders of Lightning Poker having the same percentage ownership interests in the Company as they had in Lightning Poker prior to the Merger. This transaction has been accounted for as a recapitalization of Lightning Poker. For financial accounting purposes, the accompanying financial statements, identified as Lightning Gaming, Inc. and Subsidiaries, represent the historical accounts and operations of Lightning Poker. The accounts of Lightning Gaming at January 29, 2008 were not material. The Company was incorporated in Nevada on March 1, 2007.Prior to the Merger, it was a "shell company," had no operations or employees (other than its officer Brian Haveson and his predecessor) and owned no property.Its executive offices are located at 106 Chelsea Parkway, Boothwyn, Pennsylvania Lightning Poker was incorporated in Pennsylvania in 2005 under the name Pokermatic, Inc. and succeeded to the business of Pokermatic, LLC, a Pennsylvania limited liability company formed in 2004. As a result of the Merger, Lightning Poker became a wholly owned subsidiary of the Company. Lightning Poker is an early stage company which manufactures and sells fully-automated, proprietary electronic poker tables intended for sale to casinos, card rooms, cruise ships, other gaming and lottery venues, bars and restaurants and the home market.The following discussion of the Company’s business includes the business of Lightning Poker. Product Our initial product is The Lightning Poker Gaming System ("System"), a fully automated electronic poker table that enables up to ten players to make their wagers and game decisions via individual touch -screen betting stations. It utilizes a software application written in Java, which runs on a Linux-based multi-game table platform. Our System has received Gaming Laboratories Incorporated ("GLI") certification for a casino version of Texas Hold'em, Omaha, cash, and single table tournament poker, which we needin order to install our System in certain jurisdictions. Our current System consists ofnine individual player stations and a cashier station situated along an elongated octagonal perimeter with a 45 -inch plasma community display in the center.Each player station is independently controlled and capable of running any number of applications.An internal server controlling the game logic manages the player stations.A data logging and management system function exists, and it can be either located on the physical server, or relocated remotely in order to control multiple tables.This application allows for the recording of critical game actions and events as well as the control of the table itself.This architecture provides the flexibility of providing a low-cost stand-alone solution for use in the home or bar/restaurant markets. The open architecture of Java and Linux provides us with the flexibility to adopt the System for use in different vertical markets (casino, bar/restaurant, and home) as well as additional gaming applications such as additional poker varieties, Black Jack, Keno, Bingo, Slots and Craps. Poker has become one of the most popular table games at casinos, yet it is one of the least profitable games for casino and card room operators due to slow speed of play, dealer labor, benefits and training costs, and dealer and player error.Our System provides a solution for each of these issues, and adds additional benefits to casinos and other operators.In traditional live poker, a dealer employed by the casino or card room is responsible for dealing cards, calculating bets, collecting the “rake”, which is the amount the casino or card room charges for each hand of poker, and distributing payouts. Unlike most other games played at a casino, where the casino may win the full amount of a player’s bet, the casino’s or card room’s revenue from the poker room is limited to the rake.Consequently, the speed of play is critical to the amount of revenue generated at poker tables.Our System allows for twice as many games to be played on average than the traditional dealer-run tables, effectively doubling the rake.Through our System the casinos experience faster shuffling, dealing and bet-placing, which can be enforced by player time constraints. 2 Our System also eliminates the possibility of dealer or user error, which typically reduces the speed of play with a live dealer.A second major limitation to the profitability of poker at casinos is dealer payroll, benefits and training costs.Industry sources estimate that a casino will pay $75,000 - $150,000 in total labor costs per poker table each year, assuming that a manual table is staffed with between four and five dealers.Our System eliminates all per-table labor costs of live dealers, and requires the oversight of one pit boss for every six tables, the same ratio as with traditional live poker. Our System also improves a player’s gaming experience by increasing the speed of play, eliminating dealer and player mistakes and eliminating the need for dealer tipping, all of which result in more hands played on our table than on poker tables operated by live dealers.Furthermore, our System has been designed to increase security in casinos by eliminating the potential for collusion between aplayer and a live dealer. Because our System provides automated information on bets placed and hands played that is not available with tables operated by live dealers, our System will add to the profitability of casinos in which it is installed by identifying valuable casino customers who can then be targeted through additional marketing efforts. As of March 1, 2009, we have sold or leased 68Systems to domestic and international casinos and card rooms and have agreements foran additional 35Systems. Distribution Our System is distributed to casinos and other legal gaming venues through an exclusive distribution agreement with Shuffle Master, Inc. (“Shuffle Master”).
